STATE OF MAINE SUPREME JUDICIAL COURT
Sitting as the Law Court
Docket No. Ken-14-456

ELISABETH M. KINNEY

V. ORDER TO DISCHARGE AS

IMPROVIDENTLY GRANTED
TANYA J. BUSCH

This matter comes before us pursuant to M.R. App. P. 24(a) and (c) on

report from the Maine District Court (Augusta, Stanﬁll, J). The reported question
is as follows:

May property acquired between October 14, 2008, and December 29,
2012, by a same—sex couple married in the State of Massachusetts on
October 14, 2008, be treated as marital property for the purposes of

equitable division of property in a divorce action ﬁled on January 18,
2013?

The trial court in this case has sufﬁcient guidance before it to answer the

reported question. See M.R. App. P. 24(a), (c); Littlebrook Airpark Condo. Ass ’71
v. Sweet Peas, LLC, 2013 ME 89, 11 10, 81 A.3d 348.1

It is therefore ORDERED that the report to the Court is discharged as
improvidently granted.

Dated: October 13, 2015

 

 

1 See also T oussaint v. Perreault, 388 A.2d 918, 920 (Me. 1978) (“[T]he question of law reported
must be of sufﬁcient importance and doubt to justify the report”) (emphasis added); Obergefell v.
Hodges, -—- U.S. ---, 135 S. Ct. 2584, 2608 (2015) (“[T]here is no lawful basis for a State to refuse to

recognize a lawful same-sex marriage performed in another State on the ground of its same—sex
character.”).